Case: 4:20-mj-06092-CEH Doc #: 16 Filed: 09/09/20 1 of 1. PagelD #: 40

Form OBD-113 Order of Dismissal

(Rev. 11-13)
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO.: 4:20-MJ-6092
)
Plaintiff, )
)
V. ) MAGISTRATE JUDGE CARMEN E.
) HENDERSON
JAYWUAN PEAVY, )
)
Defendant. )
)
ORDER FOR DISMISSAL

 

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of court
endorsed hereon the United States Attorney for the Northern District of Ohio hereby dismisses,
without prejudice, the Complaint against Jaywuan Peavy, defendant.

ff —

Justin. Herdman
United States Attorney

Leave of court is granted for the filing of the foregoing dismissal.

CarmenNendlerson

 

United States Magistrate Judge

Date: 9/9/2020
